EXAMINER'S AMENDMENT
This action is a response to the response filed on 7/29/2022. Examiner acknowledges the amendments made to claims 31, 39, 47, and 54-60.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yang Beini Wang on 8/8/2022.

The application has been amended as follows: 

55. (Currently Amended) A treatment device for providing a magnetic treatment and a radiofrequency treatment to a body area of a patient, comprising:
an energy storage device configured to store electrical energy;
	an applicator comprising:
		a casing of the applicator;
a magnetic field generating device housed within the casing; and
a radiofrequency electrode comprising a conductive layer;
	a switching device configured to discharge the electrical energy from the energy storage device to the magnetic field generating device, such that the magnetic field generating device generates a time-varying magnetic field to cause a muscle in the body area of the patient to contract; and
a human machine interface comprising a display interface comprising:
a plurality of intensity scrollers or buttons;
two intensity bars configured to indicate intensity of the magnetic treatment; and
two intensity bars configured to indicate intensity of the radiofrequency treatment,
wherein the time-varying magnetic field has a magnetic flux density in a range of 0.5 Tesla to 7 Tesla and a repetition rate in a range of 0.1 Hz to 700 Hz,
wherein the radiofrequency electrode is configured to generate a radiofrequency
field to heat tissue in the body of the patient,
wherein a first scroller or button of the plurality of intensity scrollers or buttons is configured to independently control intensity of a magnetic treatment provided by the magnetic field generating device, and is configured to effect a change in one or more of the intensity bars configured to indicate the intensity of the magnetic treatment, and
wherein a second scroller or button of the plurality of intensity scrollers or buttons is configured to independently control intensity of a radiofrequency treatment provided by the radiofrequency electrode, and is configured to effect a change in one or more of the intensity bars configured to indicate the intensity of the radiofrequency treatment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/29/2022.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,247,063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS from 5/31/2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 31-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 31, the closest prior art found does not teach or suggest a device, as claimed by Applicant, that includes a magnetic field generating device, a switching device, and a radiofrequency electrode comprising a plurality of openings in a range of 5 to 1000 openings where the RF electrode generate RF waves to heat tissue in the body of the patient and the switching device causes the production of a time-varying magnetic field with a magnetic flux density in a range of 0.1 Tesla to 7 Tesla and a repetition rate in a range of 0.1 Hz to 700 Hz. 
Claims 32-38 are dependent on allowed matter from claim 31 and are allowed.

In regards to claim 39, the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination of components wherein the radiofrequency electrode is a first radiofrequency electrode of a bipolar pair of radiofrequency electrodes.
Claims 40-46 are dependent on allowed matter from claim 39 and are allowed.

In regards to claim 47, the closest prior art found does not teach or suggest a device, as claimed by Applicant, that includes a magnetic field generating device, a switching device, and a radiofrequency electrode housed within a casing of an applicator where the radiofrequency electrode is positioned between the magnetic field generating device and the bottom cover of the casing of the applicator. 
Claims 48-54 depend on allowed matter from claim 39 and are allowed.

In regards to claim 55, the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination of components that has a human machine interface comprising:
a plurality of intensity scrollers or buttons;
two intensity bars configured to indicate intensity of the magnetic treatment; and
two intensity bars configured to indicate intensity of the radiofrequency treatment,
wherein the time-varying magnetic field has a magnetic flux density in a range of 0.5 Tesla to 7 Tesla and a repetition rate in a range of 0.1 Hz to 700 Hz,
wherein the radiofrequency electrode is configured to generate a radiofrequency field to heat tissue in the body of the patient,
wherein a first scroller or button of the plurality of intensity scrollers or buttons is configured to independently control intensity of a magnetic treatment provided by the magnetic field generating device, and is configured to effect a change in one or more of the intensity bars configured to indicate the intensity of the magnetic treatment, and
wherein a second scroller or button of the plurality of intensity scrollers or buttons is configured to independently control intensity of a radiofrequency treatment provided by the radiofrequency electrode, and is configured to effect a change in one or more of the intensity bars configured to indicate the intensity of the radiofrequency treatment.
Claims 56-60 are dependent on allowed matter from claim 55 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791